Citation Nr: 1331069	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  11-09 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for insufficient sphincter control with bowel incontinence.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected insufficient sphincter control with bowel incontinence, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO, inter alia, granted service connection for insufficient sphincter with bowel incontinence, and assigned a 10 percent rating effective July 27, 2009, the date of claim.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in March 2011.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for insufficient sphincter with bowel incontinence, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A.  § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012). 

In September 2011, the Board granted an initial 30 percent disability rating for insufficient sphincter control with bowel incontinence, effective July 27, 2009.   The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued a Memorandum Decision, setting aside the Board's decision, and remanding the claim to the Board for further proceedings consistent with the decision.  

As explained in further detail in the remand below, the Veteran has asserted he is  unable to work due to his service-connected insufficient sphincter control with bowel incontinence.  Accordingly, and consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU due to his service-connected insufficient sphincter control with bowel incontinence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  However, a review of documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Court Memorandum Decision, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.  

In the Memorandum Decision, the Court found that the Board failed to consider all relevant evidence suggesting extensive leakage and fairly involuntary bowel movements.  As such, the Board failed to provides adequate reasons and bases as to why the evidence did not support a 60 percent rating for insufficient sphincter control with bowel incontinence under 38 C.F.R. § 4.114, Diagnostic Code 7332 (2012).  
 
Subsequently, in August 2013, the Veteran, through his representative submitted to the Board additional evidence, including additional VA treatment records and an August 2013 private opinion by C.W, Ph.D., C.R.C., C.D.M.S, that has not been considered by the RO.  Although the Veteran waived RO consideration of VA treatment records, in an August 2013 statement, he expressly did not waive RO consideration of Dr. C.W.'s report.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the appeal must be returned to the RO for consideration of the additionally received evidence, and for issuance a supplemental SOC reflecting such consideration,. 

Regarding the claim for a TDIU due to insufficient sphincter control with bowel incontinence, the Board observes that total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

The Veteran has asserted that he is unable to work due to his insufficient sphincter control with bowel incontinence.  In support of his claim, he has submitted, through his representative, the report of a private August 2013 employability evaluation by Dr. C.W. that determined that it was at least as likely as not that the Veteran's service-connected insufficient sphincter with bowel incontinence rendered him unable to obtain and maintain a substantially gainful occupation.  The Board has found that this assertion raises the matter of his entitlement to a TDIU in the context of his claim for a higher rating, the claim for a TDIU is essentially a component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.

Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the development actions noted below, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to for insufficient sphincter control with bowel incontinence in the first instance, to avoid prejudice to the Veteran.  See e.g,. Bernard v. Brown, Vet. App. 384 (1993).

The Board further notes that the Veteran was last afforded a VA examination to address the severity of his service-connected insufficient sphincter control with bowel incontinence in September 2010, approximately three years ago.  Importantly, at that time, the examiner indicated that the Veteran was unable to report the frequency of his bowel incontinence.  However, in subsequent statements and at the Board hearing, the Veteran has described wearing pads full time and extensive leakage from time to time.  Moreover, as noted above, he now claims that he is unemployable due to this disability.  Collectively, these facts indicate a worsening of the Veteran's disability since he was last examined.

To ensure that the record reflects the current severity of the Veteran's insufficient sphincter control with bowel incontinence, and in light of the additional evidence to be associated with the claims file, the Board further examination-to obtain medical findings responsive to the applicable rating criteria, and to obtain medical opinion as to whether the Veteran is rendered unemployable solely as a result of his service-connected disability-is needed to resolve these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.  § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of these claims.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination,  to ensure that all due process requirements are met and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that there are outstanding VA medical records which may be pertinent to the claims on appeal.  It appears that the Veteran has received continuing treatment at the VA.  The claims file includes VA treatment records dated from March 2011 to October 2011 from the VA Medical Center (VAMC) in Bay Pines, Florida and from April 2013 to July 2013 from the Pittsburgh, Pennsylvania VA Healthcare System (VAHCS).  As such, there appears to be gaps in the treatment records as the claims file does not appear to include VA treatment records from July 2009, the date of the Veteran's claim for service connection, to March 2011 and from October 2011 to April 2013.  Further,  the Veteran's paperless, electronic (Virtual VA) file does not include any additional VA treatment records.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Bay Pines VAMC and from the Pittsburgh VAHCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from June 2009 to March 2011, from October 2011 to April 2013, and from July 2013 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 


The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  In its letter, the RO should explain what is needed to support a claim for a TDIU due to insufficient sphincter control with bowel incontinence.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A.  § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  In adjudicating the claim for higher rating, the RO should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is warranted.  Also, in adjudicating the matter of a TDIU due to insufficient sphincter control with bowel incontinence, even if  the percentage requirements of 38 C.F.R. § 4.16(a) are not met, the RO should consider whether the procedures for consideration of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are invoked. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to insufficient sphincter control with bowel incontinence. 

2.  Obtain from the Bay Pines VAMC and from the Pittsburgh VAHCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from June 2009 to March 2011, from October 2011 to April 2013, and from July 2013 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

In its letter, explain what is needed to support a claim for a TDIU due to insufficient sphincter control with bowel incontinence, to include on an extra-schedular basis.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician at a VA medical facility, for evaluation of his insufficient sphincter control with bowel incontinence.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should provide sufficient findings needed to assess the severity of the Veteran's insufficient sphincter control with bowel incontinence, to include whether the Veteran suffers from extensive leakage and fairly frequent involuntary bowel movements; or, complete loss of sphincter control. 

The physician should also indicate whether there has been any change(s) in severity of the disability since the July 2009 claim for service connection.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

The physician should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected insufficient sphincter control with bowel incontinence, either individually or in concert with his other service-connected disabilities, render him unable to obtain or retain substantially gainful employment.  In rendering thus opinion, the physician should specifically consider and discuss the August 2013 employability evaluation by Dr. C.W.  
  
The physician should set forth all examination findings, together with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for an initial higher rating for insufficient sphincter control with bowel incontinence, along with the matter of the Veteran's entitlement to a TDIU due to that disability.  Adjudicate the claims in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority ( (to include consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted, as well whether the procedures for  extra-schedular TDIU consideration, pursuant to 38 C.F.R. § 4.16(b), are invoked). 

9.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (in particular, 38 C.F.R. § 4.16(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


